Citation Nr: 0920552	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a special home adaptation housing grant or a 
certificate of eligibility for assistance in acquiring 
specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  This claim was previously 
remanded by the Board for further evidentiary development in 
July 2007.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in March 
2007 at the RO in Winston-Salem, North Carolina.  A written 
transcript of that hearing has been prepared and incorporated 
into the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has effectively lost the use of both of his lower 
extremities, such that locomotion without crutches is 
precluded due to his service-connected left and right knee 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. §§ 2101(a), (b), 
5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  

Facts and Analysis 

The Veteran contends that he is entitled to a special home 
adaptation housing grant or a certificate of eligibility for 
assistance in acquiring specially adapted housing.  Upon 
review of the evidence of record, the Board concludes that 
the Veteran is entitled to a special home adaptation housing 
grant, as he has effective loss of use of his lower 
extremities due to manifestations of his service-connected 
disabilities.  

The Veteran is service-connected for: a left knee disability 
rated as 40 percent disabling; a right knee disability rated 
as 30 percent disabling; callus formation of the right and 
left feet, each rated as 10 percent disabling; back pain 
rated 10 percent disabling; and multiple pulmonary emboli 
rated as 0 percent disabling.  The overall combined schedular 
evaluation is 80 percent, and the Veteran has been determined 
to be unemployable due to his service-connected disabilities 
since 1974.  

The Veteran had a fusion of his left knee performed in 1968.  
Additionally, his left leg is two inches shorter than his 
right.  The Veteran uses a wheelchair or crutches to 
ambulate.  He was diagnosed with osteoarthritis of the right 
knee, and underwent a total knee arthroplasty in June 2003.  
Since then, the Veteran has experienced a great deal of pain 
in his right knee.  The clinical records reflect that the 
Veteran has constant pain in the right knee, and has been 
offered the alternative of amputation or revision of the 
total knee replacement.  The Veteran has testified that he is 
now unable to undergo either revision or amputation, as no 
surgery can be performed because of his problems with blood 
clots.  The Veteran currently uses a wheelchair and crutches 
as normal modes of locomotion.  

The Veteran was afforded VA examination of the lower 
extremities in June 2006.  The examiner noted that the 
Veteran reported having constant pain in the right knee, 
requiring a brace for stability and a cane for ambulation.  
The left knee was described as extremely sensitive to touch 
with no motion due to a prior fusion.  The examiner noted 
that the Veteran could not go shopping or get in and out of 
the bath tub.  It was noted that he was able to walk short 
distances around his home.  The examiner did not provide an 
opinion as to whether the Veteran had loss of use of either 
lower extremity, or whether he would be better served by 
amputation and a prosthesis of either lower extremity.  
Therefore, this case was remanded by the Board in July 2007 
for a new VA examination.  

The Veteran was afforded a new VA examination of the lower 
extremities in November 2007.  The examiner noted that the 
Veteran had a long history of knee problems since having 
undergone a fusion of the left knee in 1967.  It was also 
noted that the Veteran continued to have problems with the 
right knee in spite of going to therapy.  The Veteran 
reported that his right knee sometimes locks up as well, 
causing him to stumble.  The Veteran indicated that he used a 
wheelchair for any excursions requiring him to go further 
than 2 blocks.  The examiner reported that the Veteran used 
one Canadian crutch some of the time and two Canadian 
crutches the rest of the time.  The Veteran was found to have 
no movement of the left knee due to his previous fusion.  
Pertaining to the right knee, the Veteran had extension to 0 
degrees and flexion to 95 degrees.  This was noted to be 
relatively painless.  The examiner also noted that the 
Veteran had an antalgic gait with the fused left leg, which 
he moved en bloc because of his inability to flex the knee.  
Diagnoses of arthrodesis of the left knee with fused left 
knee and residuals and degenerative joint disease of the 
right knee, status post total knee replacement, with 
residuals were assigned.  

The examiner concluded that the Veteran could "effectively" 
do his activities of daily living.  However, the Veteran 
reported that he did not undertake any activities that might 
cause him injury because he was taking anticoagulants.  The 
examiner also noted that the Veteran was able to walk and use 
both extremities when he used crutches and a wheelchair.  
Finally, the examiner opined that the Veteran might not be 
able to function as well as he currently does if he were to 
have a prosthesis or amputation of the right leg.  The Board 
notes, with respect to this opinion, that the examiner did 
not discuss the impact of the service-connected left knee 
disability, which also results in a knee disability which 
cannot be improved without amputation, in determining that 
the Veteran might not be able to function as well as he 
currently does if he agreed to amputation of the right knee.

Here, the medical evidence shows that the Veteran has 
effective loss of use of his lower extremities, except with 
the use of crutches or other assistive devises, due to 
manifestations of his service-connected right and left knee 
disabilities.  The Board recognizes that the November 2007 VA 
examiner noted that the Veteran was able to move around his 
house and "effectively" perform activities of daily living.  
Specifically, the examiner noted that over time, the Veteran 
has "trained himself" to perform these activities.  The 
examiner indicated that the Veteran did not perform any 
chores, however, and the Veteran reported avoiding any kind 
of extensive walking.  In light of the lower extremity 
limitations which are clearly manifested with any attempt by 
the Veteran to move using his lower extremities, it is clear 
that the Veteran has learned how to do activities of daily 
living without use or with very minimal use of his lower 
extremities.  

The examiner further indicated that the Veteran required 
either one or two Canadian crutches at all times for 
ambulation.  A certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is warranted if the Veteran is entitled to 
compensation for permanent and total service-connected 
disability due to the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  In the present 
case, the evidence demonstrates that the Veteran is not 
capable of ambulation without the use of crutches or a 
wheelchair.  Further, it was noted that the Veteran lacked 
any movement whatsoever in the left knee and experienced 
constant pain in the right knee that is aggravated by any 
standing or walking.  The Veteran has been in receipt of 
permanent and total disability compensation on the basis of 
individual unemployability (TDIU) since 1974.  

Affording the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran has effectively lost the use 
of his lower extremities.  See  38 U.S.C. § 5107(b).

As such, entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a) has been shown.  Having determined that 
the Veteran is eligible for assistance under 38 U.S.C.A. 
§ 2101(a) for specially adapted housing, the law precludes an 
award of a special home adaptation grant under 38 U.S.C.A. 
§ 2101(b).  Thus, his special home adaptation claim must be 
denied as moot.


ORDER

Entitlement to specially adapted housing is granted.

The claim of entitlement to special home adaptation grant is 
denied as moot.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


